
	

115 S2206 IS: Protect Public Use of Public Lands Act
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2206
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2017
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To release certain wilderness study areas in the State of Montana.
	
	
		1.Short title
 This Act may be cited as the Protect Public Use of Public Lands Act.
		2.Release of certain wilderness study areas in the State of Montana
 (a)FindingsCongress finds that— (1)under the Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1243), 9 wilderness study areas comprising a total of 973,000 acres of land in the State of Montana were set aside for the Secretary of Agriculture to evaluate the suitability of the wilderness study areas for designation as wilderness in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), with the evaluation to be completed not later than 5 years after the date of enactment of the Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1243);
 (2)between 1979 and 1986, the Chief of the Forest Service completed the studies of the 9 wilderness study areas and determined that 608,700 acres of the original 973,000 acres designated as wilderness study areas by the Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1243) were unsuitable for inclusion in the National Wilderness Preservation System;
 (3)since the completion of the studies required under the Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1243), of the land designated as wilderness study areas by that Act—
 (A)171,000 acres have been designated as wilderness by Congress; and (B)663,000 acres remain as wilderness study areas until Congress acts;
 (4)Congress has failed to act on the recommendations of the Chief of the Forest Service with respect to the remaining 7 wilderness study areas;
 (5)the Montana State legislature passed House Joint Resolution 9, a resolution asking Congress to address the remaining 7 wilderness study areas;
 (6)County commissions, sportsmen, farmers and ranchers, and outdoor recreation groups in the State of Montana support Congress acting to remove the land in the State described in subsection (c) to protect public use of public land; and
 (7)for the purposes of section 3(a) of the Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1244), the land in the State of Montana described in subsection (c) has been adequately studied for wilderness designation.
 (b)ReleaseThe land described in subsection (c) is no longer subject to section 3(a) of the Montana Wilderness Study Act of 1977 (Public Law 95–150; 91 Stat. 1244).
 (c)Description of landThe land referred to in paragraphs (6) and (7) of subsection (a) and subsection (b) is— (1)the approximately 151,000 acres of land comprising the West Pioneer Wilderness Study Area;
 (2)the approximately 32,500 acres of land within the Blue Joint Wilderness Study Area not recommended for wilderness classification in the record of decision prepared by the Forest Service entitled Bitterroot National Forest Plan and dated September 1987;
 (3)the approximately 94,000 acres of land comprising the Sapphire Wilderness Study Area; (4)the approximately 81,000 acres of land comprising the Middle Fork Judith Wilderness Study Area; and
 (5)the approximately 91,000 acres of land comprising the Big Snowies Wilderness Study Area.  